Citation Nr: 1243538	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-26 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for erectile dysfunction, to include on a secondary basis.

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1965 to November 1968. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of November 2007, September 2008 and July 2009 rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran has also raised the issue of entitlement to service connection for sleep apnea.  See January 2009 statement.  This matter is referred to the originating agency for appropriate action. 

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for tinnitus and erectile dysfunction  and entitlement to a TDIU are addressed in the REMAND that follows the order section of this decision. 



FINDINGS OF FACT

1.  Hypertension was not present in service or in the first year following the Veteran's discharge from active duty, and is not related to his service. 

2.  Diabetes mellitus was not present in service or in the first year following the Veteran's discharge from active duty, and is not related to his service.

3.  For the period of the appeal, the Veteran's PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service and service incurrence or aggravation of hypertension may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  Diabetes mellitus was not incurred in or aggravated by active military service and service incurrence or aggravation of diabetes mellitus may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

3.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the service connection claims decided herein, the record reflects that the Veteran was provided all required notice in a letter mailed in September 2007, prior to the initial adjudication of the claims in November 2007. 

Regarding the initial rating claim decided herein, the record reflects that the Veteran was provided all required notice in letters mailed in July and November 2009.  Although these letters were sent after the initial adjudication of the claim, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records (including VA and private) has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claims.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded an appropriate VA PTSD examinations.  The Veteran has not been afforded a VA examination with respect to his claims seeking service connection for hypertension and diabetes mellitus.  However, with no objective evidence of related injury, disease, or event in service, and with no competent evidence even suggesting this disability might be related to service, even the low threshold standard outlined by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), is not met, and examinations to secure medical nexus opinions are not necessary.  VA's duty to assist in these matters is met. 

Accordingly, the Board will address the merits of the claims. 



II.  Service Connection - Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a period of war, certain chronic disabilities, such as hypertension and diabetes mellitus, are presumed to have been incurred or aggravated in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Hypertension 

The Veteran's STRs are silent for findings related to hypertension.  The report of his December 1965 enlistment examination shows his blood pressure was 134/84; and his November 1968 service separation examination report shows his blood pressure was 124/80.  

The earliest clinical notation of hypertension is in a July 2007 VA outpatient treatment record.  The Veteran was being seen as a new patient and reported a history of hypertension for "many years" but no medical treatment for said disability.  Blood pressure was 190/102 and medication was prescribed.

It is not in dispute that the Veteran has hypertension.  However, there is no evidence that such disability was present in service.  The STRs from the Veteran's active duty service are silent for hypertension.  All blood pressure readings were normal.  See  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Accordingly, service connection for hypertension on the basis that it became manifest in service and persisted is not warranted.  Furthermore, as there is no evidence that hypertension was manifest in the first post-service year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112 ) is also not warranted. 

Given the above, to establish service connection for hypertension the Veteran must affirmatively show, by competent evidence, that his hypertension is causally related to (was incurred in or aggravated by) his service.  He has presented no such evidence.  There is no competent evidence that hypertension (as defined by regulation) was manifested prior to 2007.  Such a lengthy (39 year) interval between active duty service and the initial post-service clinical manifestation of hypertension is, of itself, a factor weighing against a finding of service connection.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). 

The Veteran's believes that his hypertension is related to his military service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Here, however, medical expertise is required to answer the question of whether the Veteran's current hypertension is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value. 

The preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  Accordingly, such claim must be denied. 

Diabetes Mellitus

The Veteran's STRs are silent for findings related to diabetes mellitus.  

The earliest clinical notation of diabetes is in a July 2007 VA outpatient treatment record.  The Veteran was being seen as a new patient and reported a history of diabetes mellitus for "many years" but no medical treatment for said disability.  Blood glucose test revealed Type II diabetes mellitus.  Insulin was prescribed.

It is not in dispute that the Veteran now has Type II diabetes mellitus.  However, it is not shown by the record that this disability was present in service or manifested in the Veteran's first year post-service.  Furthermore, there is no medical opinion in the record that directly relates the Veteran's diabetes to service.  Accordingly, service connection for diabetes mellitus on the basis that it became manifest in service and persisted, or, for diabetes mellitus, on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

(Parenthetically, the Veteran does not allege, nor does the evidence show, that his diabetes resulted from his exposure to Agent Orange in service.  He does not contend and his service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam."  Consequently, the Veteran's claim seeking service connection is not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (which provides for establishing service connection for diseases, including diabetes mellitus, on a presumptive basis based on herbicide exposure therein for veterans who served on land in Vietnam). 

The Veteran may still establish service connection for diabetes mellitus by affirmative and competent evidence that such disease is related to his service or some event therein.  However, as noted above, the first evidence of a diagnosis of this disability is many (39) years after the Veteran's discharge from service in 1968.  Such a long interval between service and the initial diagnosis is, of itself, a factor against a finding that this disability is service-related.  Furthermore, there is no competent evidence that links diabetes mellitus to the Veteran's service. 

The Veteran believes that his diabetes mellitus is related to his military service.  In this regard, the Board again acknowledges Jandreau, supra,.  Here, however, medical expertise is required to answer the question of whether the Veteran's current diabetes mellitus is related to his active service.  The Veteran's lay opinion concerning this matter requiring medical expertise is of no probative value. 

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.

III.  Initial Rating - Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3. 

Under the General Rating Formula for Mental Disorders, total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent evaluation. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Global Assessment of Functioning (GAF) Scale 

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations.

100 - 91 Superior functioning in a wide range of activities, life's problems never seem to get out of hand, is sought out by others because of his/her many positive qualities. No symptoms. 

90 - 81 Absent of minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members). 

80 - 71 If symptoms are present, they are transient and expectable reactions to psycho-social stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

70 - 61 Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful relationships. 

60 - 51 Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

50 - 41 Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

40 - 31 Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert, supra.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert, 1 Vet. App. at 54.

PTSD

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran submitted a claim seeking service connection for PTSD in April 2007.  VA outpatient treatment records note the Veteran's treatment for psychiatric complaints since 2008.

A June 2008 VA examination report notes the Veteran's complaints of nightmares, night sweats, depression, flashbacks, difficulty maintaining close relationships and intrusive thoughts.  He reported being isolated and withdrawn from others.  He reported a history of suicidal ideation without any plan or attempt.  The Veteran indicated that he was working as a pizza delivery person.  He reported that he was married for a short period in 1968.  Thereafter, he was engaged on a couple of occasions, but did not remarry.  The Veteran indicated that in recent years he had developed a good relationship with his adult children.  He admitted to self-medicating with drugs for over 20 years, but stopped on his own.  He admitted to having thoughts of suicide without a plan or attempt.  The examiner noted that the Veteran was appropriately dressed and groomed.  On examination, there was no evidence of a thought disorder or delusions.  Speech was clear, coherent and goal directed.  Short-term memory and concentration were somewhat impaired.  Affect was noted to be blunted and mood was dysphoric.  The examiner opined that the Veteran's PTSD was causing mild to moderate occupational and social impairment.  The GAF score was 60.

Service connection for PTSD was granted in the September 2008 rating decision on appeal.  A 50 percent rating was assigned, effective April 3, 2007.  

A May 2009 VA examination report notes the Veteran's complaints of sleep problems, nightmares, intrusive thoughts, hypervigilance, irritability, poor socialization and difficulty being in crowds.  He indicated that his mood was better because of medication.  The Veteran denied problems controlling his anger, hallucinations, suicidal ideation and homicidal ideation.  He indicated that he lived alone and was able to cook, clean and drive.  He was working part time as a taxi driver.  Prior to that he worked in sales for 10 years, but business was slow due to a poor economy.  On examination, the Veteran was alert and oriented times five.  His thought process was linear.  Affect was euthymic.  Insight was demonstrated.  Speech was fluent, grammatic and free of paraphasias.  Attention and memory were intact.  The GAF score was 60 reflecting a mild to moderate level of functional impairment secondary to PTSD.

A February 2010 VA examination report notes that the Veteran reported a long history of difficulty obtaining and maintaining employment.  He did not report any overt symptoms of psychosis.  He denied a history of suicide attempts, as well as current suicidal or homicidal ideation.  He complained of occasional nightmares, intrusive thoughts, panic attacks two to three times per month, and hypervigilance.  He denied receiving any treatment or taking any medication for his PTSD currently.  The Veteran indicated that he was using cocaine again.  He lived with a roommate for financial reasons.  He reported having once close friend.  On examination, the Veteran was alert and oriented times five.  Thought process was linear.  "History" was adequate.  Affect was mildly blunted.  Insight was demonstrated.  Speech was fluent, grammatic and free of paraphasias.  Attention and memory were within normal limits.  The GAF score was 60.  

For the period of the appeal beginning April 3, 2007, the Veteran's PTSD has been rated 50 percent.  The evidence for this period shows occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Moreover, although the evidence shows some disturbances in motivation and mood, these disturbances have not affected his ability to function independently, appropriately and effectively.  The Veteran has maintained some relationships, first with his children and more recently with a friend.  Although he reported some suicidal ideation at the 2008 VA examination, he denied suicidal ideation on subsequent examinations.  The evidence does not show any other symptoms or impairment associated with a 70 percent rating.  Specifically, the evidence does not show obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.  

On VA examinations in 2008, 2009 and 2010, GAF scores of 60 were reported.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), and are not consistent with a rating in excess of 50 percent.

For all the foregoing reasons, the Veteran's claim for a scheduler rating in excess of 50 percent for PTSD must be denied.  See Fenderson, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the Veteran's PTSD are specifically contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration in this case is not in order.


ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

An initial evaluation in excess of 50 percent for PTSD is denied.


REMAND

Service Connection for Tinnitus

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In the present case, service treatment records do not show that the Veteran was found to have any tinnitus, or that he reported any pertinent complaints in this regard.  The Veteran has attributed this disability to noise exposure working on the flight deck during service.  Service personnel records note that his occupational specialty was Radio Mechanic and that he served on the USS Forrestal in the Navy.  The record contains evidence of post-service complaints of tinnitus.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's claimed tinnitus and his service, to include his duties as a radio mechanic on an aircraft carrier therein, is warranted.  Prior to the examination, all outstanding, pertinent medical records should be obtained.

Service Connection for Erectile Dysfunction

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

In the present case, the Veteran is being treated for erectile dysfunction.  See, e.g., January 2009 VA outpatient treatment record.  

The Veteran has alleged that his erectile dysfunction is secondary to his PTSD.  In this regard, a September 2008 rating decision awarded service connection for PTSD.  The Veteran has not been scheduled for a VA examination to determine whether his erectile dysfunction was caused or aggravated by his service-connected PTSD.  A VA examination to address this medical question is necessary.  See 38 U.S.C.A. § 5103A.  See also McLendon, supra.  Prior to the examination, all outstanding, pertinent medical records should be obtained.  

TDIU 

The claim for a TDIU is inextricably intertwined with the tinnitus and erectile dysfunction claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Therefore, the Board will defer its decision on this claim until the Veteran's tinnitus and erectile dysfunction claims are resolved. 

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any of the disabilities at issue.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained.  All attempts to procure records should be documented in the file if any records cannot be obtained.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Then, the Veteran should be afforded a VA examination by a physician with the appropriate expertise to determine whether it is at least as likely as not that tinnitus present during the period of the claim is etiologically related to service.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to any tinnitus present during the period of this claim as to whether there is a 50 percent or better probability that the disability is etiologically related to service? 

The examiner must explain the rationale for all opinions expressed.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.  

3.  The Veteran also must be afforded a VA examination by a physician with the appropriate expertise to determine whether it is at least as likely as not that any erectile dysfunction present during the period of the claim was caused or aggravated by his service-connected PTSD.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report. 

Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the examiner should provide an opinion with respect to any erectile dysfunction present during the period of this claim as to whether there is a 50 percent or better probability that the disability was caused or permanently worsened by the Veteran's PTSD. 

The examiner must explain the rationale for all opinions expressed.  If the examiner opines that the question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided. 

4.  The RO should also undertake any other development it determines to be warranted. 

5.  The RO should then re-adjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


